IN THE
               RECEIVED IN              COURT OF CRIMINAL APPEALS
             Trie Court of Appeals
                 Sixth District
                                              AUSTIN, TEXAS
                ftl'fi 7 1 7015

            Texarkana, TexasBjMflpian Davla-Sandera, Appellant
           Debra Autrey, Clerk
                                                    v.


                                       The State of Texas, Appellee


        RECEIVED IN
                                                                                    FILED IN
COURT OF CRIMINAL APPEAI_fr0m Appeal Nos                   06-1 4-00186-CR COURT OF CRIMINAL APPEALS
                                                           06-14-001 87-CR
•i      SEP 012015                                                               .: sep 04 2m
                                                           Q6-14-Q0188-CR
                                                           06-14-00189-CR       Abei Acosta, Clerk
     AbelAroeta.fJgri^       Court Cause Nos,              CR-12-24246
                                                           GR-1 2-24273
                                                           GR-12-24274

                                                           CR-12-24275



                                     From The 336th District Court of
                                           Fannin County, Texas


                                  Motion For Extension Of Time To File
                                   Petition For Discretionary Review


     To The Honorable 3udge of the Court of Criminal Appeals:

         Comes now, Darrian Davis-S&ndars, Petitioner, pre) se, and files this
     motion for an extension of 60 (sixty) days in which to file his Petition
     for Discretionary Review (POR).
         In suppoBt of this motion, Petitioner shows the Court the following:


                                                    I.

         This motion ie not brought to harress or vex the Court, but for
     equity and juatice.

                                                   II.

        On May 28, 2014, the State moved to adjudicate Mr. Davis Sanders'
guilt in all four (4) cases, herein baaed on an allegation of.possession
of methamphetamine and a firearm in each case.
    On September 25, 2014, the Court entered judgements in all four (4)
cases adjudicating hie guilt and sentencing him to serve one (1) sixty
(60) year sentence and three (3) ten (10) year sentences, to be served
concurrently. Those allegations of possession of methamphetamine and a
firearm have been dismissed from Dallas County.
    On August 4, 2015, the Court of Appeals Sixth Appellate District of
Texas at Texarkana affirm the trial court's judgement, es modified in
Cause Number CR-12-24246, and the remaining trial court number affirm
only.

                                  III.

    Mr. Davis-Sanders is asking this Court for a sixty (60) day extension
for the reeeons below:

    a.) The Eastham Unit of TDC3, which he is assigned, is in the process
of a semiannual lockdown that began on August 14, 2015, and can run a
course of three (3) weeks or more. During the lockdown period there ie no
movement, thereby limiting legal research as the law library ia closed to
case work and reaaarph.                                                     *

    b.) Adding to Mr. Davis-Sanders' limited research issue is the fact
that ha has not yet received a copy of the State Appellee Brief, which
is needed in order to file a Petition for Discretionary Review (PDR).

    o.) Mr. davis-Sanders seeks an extension of sixty (60) days in which
1:o submit his PDR, beginning from September 1, 2015.


                                 PRAYER

    FOR ALL THESE REASONS MR. DAVIS-SANDERS PRAYS THIS HONORABLE COURT
WILL GRANT THIS MOTION FOR EXTENSION OF TIME AND ALLOW HIM TO SUBMIT HIS
PETITION FOR DISCRETIONARY REVIEW, TO BE FILED ON OR BEFORE NOVEMBER 1,


    SO PRAYS THIS MOTION WILL BE GRANTED IN ALL THINGS.

                                            Respectfully submitted,


                                         Darrian De*Anthony Davis-Sanders
                                                  TDGJ #01957802
                                                Petitioner Pro Se
                                                  Eastham Unit
                                                2665 Prison Road 1
                                            Lovelady, TX   75851-5609
                    DECLARATION / CERTIFICATE OF SERVICE


    I, Derrian Da'Anthony Davis-Sanders, TDC3-CID No. 01957802, being
presently incarcerated at the Eastham Unit of thejfTDC3-CID, in Houston
County, Texas, declare under penalty of perjury pursuant to Texea Civil
Practices and Remedies Code, Section § 132.001 et eeq., that the facts
in this motion   for extension of time are true and correct.


    I further declare and certify that a copy of this motion has been
forwarded first class, postpaid, on this 25th day of August, 2015, to:

        The Court of Appeals Sixth Appellate District of Texas at Texarkana
                         100 North State Line Avenue #20
                              Texarkana, Texas   75501


   Executed on this 22nd day of August, 2015, by:




                     Dsrrian De' Anthony Davis-Sanders
                                TDG3 #   01957802
                                  Eastham Unit
                               2665 Prison Rd.      1

                                  Lovelady, TX
                                   75851-5609
                                     Darrian De'Anthony Davis-Sanders
                                               TDC0 #01957802
                            RECEIVED IN         Eastham Unit
                           ^e ii^rtDistArfra,S2665 Prison Rd. #1
                                          Lovelady, TX    75851-5609
                              AUG 2 7 2015

Q,.r...=+ 9i
                                                                              RECEIVED IN
August    21, ornt; Texarkana, Texas •
              2015DebraAutreVjClerk                                         edURTOFCRIMINALAPPiAJJS
                                                                                    IIP 01 2015
Ms . Debra Autrey,
Clerk,    Court of Appeals
State of Texas Sixth Appellate District
100   North    State       Line   Ave.   #20

Texarkana,         Texas     75501


         Re: Darrian Davis-Sanders v. The State of Texas,                          Tr.   Ct.   Nos.:
               CR-12-24246, CR-T2-24274,             & CR-T2-24275

               Appeal Nos. : 06-T4-001B6-CR, 06-14-00187-CR, 06-14-00188-CR,
               &   06-14-00189-CR




Dear Ms.      Autrey,      Clerk,


      I am in need of an updated docket sheet on the above style and
numbers. Would you please foruard me the required information at your
soonest    convenience?

      Thank you for your time and assistance in this matter. It is greatly
appreciated.




                                                                 Sincerely,

                                                                                    7Z&2-



                                                         Darrian    Davis-Sanders

                                                            TDCJ    #   01957802

                                                               Eastham      Unit

                                                          2665     Prison    Rd.   #1
                                                               Lovelady,      TX
                                                                 75851-5609